Citation Nr: 0019958	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for residuals of food 
poisoning.

4. Entitlement to an increased (compensable) evaluation for 
pulmonary coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had unverified active military service from 
August 1966 to August 1968.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from July (June?) 1993 
and October 1994 rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In January 1996, the veteran was afforded a 
hearing before the undersigned Board member and, in January 
1999, his claims file was transferred to the VA RO in 
Jackson, Mississippi.

The Board notes that the veteran's original claims folder was 
lost, evidently sometime after the 1996 Board hearing and, in 
1999, a rebuilt claims folder was created.  The matters of 
entitlement to service connection for a left knee disorder 
and residuals of food poisoning and a compensable rating for 
coccidioidomycosis will be addressed in the remand section 
below.


FINDING OF FACT

The claim for service connection for post-traumatic stress 
disorder (PTSD) is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder may have been lost.  In 
1999, a rebuilt claims file was created.  The veteran's 
original service records, service medical records and VA 
records and examination reports were presumably in the lost 
claims folder.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The court has further held that "[n]owhere do VA regulations 
provide that a veteran must establish service connection 
through medical records alone." Stozek v. Brown, 4 Vet. App. 
457, 461 (1993), quoting Cartright v. Derwinski, 2 Vet. App. 
24, 25-26 (1991).

Before the Board may proceed to examine the merits of the 
veteran's claim for service connection for PTSD, it must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A "well-
grounded" claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only satisfy the initial 
burden of § 5107.  For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 1997), 
cert denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998). 

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  According to a June 1994 rating 
decision, a March 1994 VA examination report included a 
diagnosis of chronic PTSD.  It was further noted that, at the 
VA examination, the veteran reported a bullet wound to the 
chest while in Vietnam and he was observed to have chest 
scars from fungus surgery.  He said he witnessed combat and 
killing and received two Purple Hearts and a Bronze Star.  
The rating decision also indicated that the veteran's Report 
of Transfer or Discharge (DD Form 214) established that he 
served in Vietnam and his military specialty was field 
artillery rocket crewman.  

At his January 1996 Board hearing, the veteran testified that 
he was a cannoneer in the artillery battery in service.  He 
volunteered to serve as a lieutenant's forward observer and 
called in artillery strikes on position and was evidently 
assigned to the 4th Division Infantry.  The veteran described 
repeated exposure to combat situations that involved rifle 
and rocket fire in which he was pinned down and unable to 
escape.  He said another alleged stressor was learning, prior 
to entering service, of the death on infantry patrol in 
Vietnam of his childhood friend, Mosley Coles.  In light of 
the above, the Board believes that the veteran's claim for 
service connection for PTSD is well grounded.  See Hensley v. 
West, No. 99-7029 (Fed.Cir. May 12, 2000) (The evidentiary 
threshold for establishing a well-grounded claim is low, and 
requires only that the claim be plausible or capable of 
substantiation.)


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  The veteran has presented a claim that is plausible.  
VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 
1 Vet. App. 78 (1990): Littke v. Derwinski, 1 Vet. App. 90 
(1990).  He asserts that he was diagnosed with PTSD that he 
attributes to several stressful events related to experiences 
in Vietnam. 

Preliminarily, while the October 1994 rating decision denied 
the veteran's claim for service connection for PTSD, and a 
substantive appeal (VA Form 1-9) was evidently received in 
1995 (according to an April 1997 note in the rebuilt claims 
file), a statement of the case (SOC) or a supplemental 
statement of the case (SSOC) addressing that matter has 
apparently not been issued to date.  As the veteran evidently 
initiated a timely appeal under applicable regulations, in 
order to ensure him full due process of law and avoid the 
possibility of prejudice, the RO must issue him an SOC or 
SSOC addressing the aforementioned issue.

Service connection for PTSD currently requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor. 

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.304(f) that deals with service connection claims 
for PTSD, to implement changes as set forth in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32807-32808 
(1999) (effective March 7, 1997).  The RO should be cognizant 
of any pertinent changes when readjudicating the veteran's 
claim.

The evidence on file indicates that a VA examiner diagnosed 
the veteran with chronic PTSD in March 1994 and, at his 1996 
Board hearing, the veteran testified that, since 1993, he 
received weekly individual psychiatric treatment for PTSD, 
from Dr. P.S. at the VA Chicago-West Side Medical Center.  
However, there are several problems that require additional 
evidentiary development.  He reported as a stressful event 
that, prior to entering service, he learned of the death of 
his childhood friend, Mosley Coles, who died while on patrol 
for the infantry in Vietnam.  The veteran also reported 
repeated exposure to numerous episodes of rocket and rifle 
fire and combat situations.  He testified that he volunteered 
to go on patrol with a lieutenant as a forward observer and 
called in artillery strikes, was apparently assigned to the 
4th (and/or 5th) Division Infantry and provided support to the 
105th, 155th and 175th  (battalions?).  

The veteran had military service from August 1966 to August 
1968 with service in Vietnam.  His military specialty in 
service was field artillery rocket crewman.

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed inservice stressors.  The Board 
believes this should be done.

If the USASCRUR is able to corroborate any of the veteran's 
claimed inservice stressors, the question next presented is 
whether such a stressor (or stressors) is (are) clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD.  The descriptive definition of a stressor 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (1994) 
provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror.  If the veteran's claimed inservice stressor(s) 
can be independently corroborated, it (they) must be 
clinically evaluated in accordance with the provisions of the 
DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and therefore, was inadequate for rating purposes.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

Further, as to the veteran's claims of entitlement to service 
connection for a left knee disability and residuals of food 
poisoning, the Board notes that he testified to 
hospitalization in service for treatment of food poisoning at 
the 24th or 25 Hospital in Saigon.  According to his 
testimony and a May 1995 statement from his representative, 
the veteran was hospitalized in August 1968 and from November 
1968 to June or July 1969 at the VA Sawtelle Hospital on 
Wilshire (Wiltshire?) Boulevard in Los Angeles, California, 
for a left knee problem and possibly another disorder.  He 
reported having fluid drained from his left knee in November 
1968.  The representative's statement describes an April 1969 
hospital summary from the Wadsworth VA Medical Center in Los 
Angeles to the effect that the veteran was admitted in 
January 1969 with complaints of left knee arthralgia and 
edema.  The veteran testified to receiving VA outpatient 
treatment at the West Side VA Hospital and the Lakeside VA 
Medical Center, in Chicago, and received his last knee 
treatment in 1993.  

Further, according to the September 1993 statement of the 
case, VA examined the veteran on twice in April 1993 and, as 
noted above, in March 1994.  In January 1999, the veteran's 
representative advised the RO that the veteran was moving (or 
had moved) to Canton, Mississippi, and received outpatient 
treatment at a VA hospital in that area.  There is no 
evidence that the RO has attempted to obtain these VA 
records.  As VA records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. West, 2 Vet. App. 611, 613 (1992).

As to the veteran's claim for an increased rating for his 
service-connected coccidioidomycosis, the Board notes that he 
testified that VA last performed pulmonary function tests in 
1993 at the VA Lakeside Medical Center.  However, during the 
pendency of the veteran's appeal, VA published new 
regulations for rating disabilities of the respiratory 
system.  See 61 Fed. Reg. 46720 (1996), effective October 7, 
1996.  As VA has evidently not examined the veteran for 
several years, the Board believes he should be afforded a new 
VA pulmonary examination prior to reconsideration of his 
claim under the revised regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.)

Finally, a May 1996 administrative decision by the Social 
Security Administration (SSA) awarded the veteran disability 
benefits and held him to be totally disabled since September 
1993, due to a right leg circulatory problem, hypertension, a 
history of blackouts, residuals of severe burns and chronic 
paranoia/schizophrenia.  While a May 1996 psychiatric 
evaluation form is of record, efforts to obtain any other 
records pertaining to such an award have not been 
accomplished and the medical evidence used to arrive at a 
determination is not of record.  Under 38 U.S.C.A. § 5107(a) 
(West 1991), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Tetro v. West, 13 Vet. 
App. 404 (2000); Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1. If the RO has not already done so, it 
should issue an SOC or SSOC to the 
veteran and his representative, 
addressing the issue of service 
connection for PTSD, and including 
citation to all relevant law and 
regulations pertinent to the claim 
during the pendency of his appeal.

2. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  In any event, the 
RO should attempt to obtain copies of 
all outstanding VA and non-VA 
treatment records regarding the 
veteran.  This should specifically 
include any outstanding records from 
the VA Sawtelle Hospital on Wilshire 
Boulevard in Los Angeles, California 
including, but not limited to, in and 
outpatient records during 1968 and 
1969; 1969 hospital records from the 
Wadsworth VA Medical Center in Los 
Angeles, California; outpatient 
treatment records, including all 
mental hygiene clinic and psychiatric 
treatment records from the VA West 
Side Medical Center and the Lakeside 
VA Medical Center in Chicago, 
Illinois; and outpatient records from 
the VA medical center in the Canton, 
Mississippi, area.  The RO should also 
attempt to obtain copies of the 
veteran's April 1993 and March 1994 VA 
examination reports.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should be 
clearly documented in the claims file.

3. The RO should contact the SSA and 
verify that the veteran is currently 
in receipt of disability benefits; if 
so, it should request a copy of all 
the documents upon which the award of 
disability benefits, and any 
subsequent determinations, was (were) 
based.

4. The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request a copy 
(or microfiche) of the veteran's 
Report of Transfer or Discharge (DD 
Form 214), service personnel records 
(DA 20), service medical records 
and/or Surgeon General's morning 
reports.  The letter of request to the 
NPRC and its response, including any 
records received, should be associated 
with the claims folder.

5. If NPRC is unable to respond to the 
RO's request for copies of the 
veteran's service records, the RO 
should contact the Department of the 
Army and request verification of the 
veteran's claim that he was awarded 
two Purple Hearts and a Bronze Star 
for service in Vietnam.  The letter of 
request to the Department of the Army 
and its response to the RO should be 
clearly documented in the claims 
folder.  

6. The RO should request that the veteran 
provide more detailed facts, if 
available, about the stressful events 
he claims to have experienced during 
service, including the when and where 
(if known) of the death of his friend, 
Mosley Coles.

7. Thereafter, upon receipt of the above, 
the RO should review the file and 
prepare a summary of all the claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records 
(DA Form 20), should be sent to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.  The USASCRUR 
should be specifically asked to 
corroborate the death, prior to August 
1966, of Mosley Coles in Vietnam and 
to provide any information surrounding 
the circumstances of his death.

8. After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service and, if so, what 
was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the originating agency must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the originating agency 
should address any credibility 
questions raised by the record.

9.  If the RO should determine that the 
record establishes the existence of a 
stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
experienced in evaluating post- 
traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If the veteran is found to 
have a psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether it is 
as likely as not that the diagnosed 
disorder had its onset, or is 
otherwise related to, the veteran's 
active military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
The claims file, including a copy of 
this REMAND, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

10. The veteran should be afforded a 
special VA pulmonary examination to 
determine the extent and severity of 
his service-connected pulmonary 
coccidioidomycosis.  All indicated 
studies should be conducted, including 
pulmonary function tests and x-ray 
studies.  The examiner should answer 
the following questions:
a. Is the veteran's coccidioidomycosis 
active or symptomatic?
b. If the veteran's coccidioidomycosis 
is active or symptomatic is there 
related symptomatology such as 
localized pulmonary cavitation or 
localized dense and confluent lesions 
with occasional hemoptysis?
c. If the veteran's coccidioidomycosis 
is active or symptomatic, is there 
related symptomatology such as 
occasional minor hemoptysis or 
productive cough?
d. If the veteran's coccidioidomycosis 
is active or symptomatic, does he 
require suppressive therapy?
e. If the veteran's coccidioidomycosis 
is active or symptomatic, is there 
related symptomatology such as 
persistent fever, weight loss, night 
sweats, or massive hemoptysis?
f. Does the veteran have 
nonsymptomatic healed lesions from his 
coccidioidomycosis?
g. Does the veteran have any other 
pulmonary disorders etiologically 
related to his service-connected 
coccidioidomycosis?
h. If any pulmonary disorders are 
etiologically related to the veteran' 
service-connected coccidioidomycosis, 
what is the symptomatology of such 
disorders?  A complete rationale 
should be given for all opinions and 
conclusions expressed.  
The claims file, including a copy of 
this REMAND, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

11. If the originating agency concludes 
that the veteran was not exposed to a 
stressor or stressors in service, or 
after the report of the VA psychiatric 
examination +is of record, the RO 
should re-adjudicate the veteran's 
claim for service connection for PTSD 
with full consideration of all the 
pertinent evidence of record and with 
consideration of all applicable 
amended regulations, to include 64 
Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(1999)).

12. With respect to the veteran's claims 
of entitlement to service connection 
for a left knee disorder and residuals 
of food poisoning and a compensable 
rating for pulmonary 
coccidioidomycosis, the RO should 
carefully review the record, including 
any additional VA medical records and 
examination reports obtained as a 
result of this remand, and undertake 
any further development so indicated 
including, but not limited to, 
scheduling the veteran for VA 
examination(s).  Thereafter, the RO 
should readjudicate the veteran's 
claims of entitlement to service 
connection for a left knee disorder 
and residuals of food poisoning and a 
compensable rating for pulmonary 
coccidioidomycosis with consideration 
of all applicable amended regulations, 
to include 61 Fed. Reg. 46720 (1996) 
(codified at 38 C.F.R. § 4.97 (1999)).

If the determination made is unfavorable to the veteran, a 
supplemental statement of the case that sets forth the 
evidence received since the September 1993 statement of the 
case should be provided to the veteran and his 
representative.  They should be afforded the appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
by the veteran until he receives further notice.  The purpose 
of this REMAND is to obtain clarifying information and afford 
the veteran due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT S. SULLIVAN
	Member, Board of Veterans' Appeals


 



